Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into this the 30th day of May, 2008 (the
“Execution Date”), by and between JOE’S JEANS INC., a Delaware corporation (the
“Company”), and MARC B. CROSSMAN (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive and the Company deem it to be in their respective best
interests to enter into an agreement providing for the Company’s continued
employment of Executive pursuant to the terms herein stated;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, it is hereby agreed as follows:

 

1.             Effective Date.  Executive’s employment under this Agreement
shall be effective as of the 1st day of December, 2007 (the “Effective Date”).

 

2.             Position and Duties.

 

(a)           As of the Effective Date, Executive shall serve as President and
Chief Executive Officer for the “Term of Employment” (as herein defined below). 
In this capacity, Executive shall devote substantially all of his business time,
efforts and attention to the performance of his duties, subject to (b) below. 
Executive shall have the duties, responsibilities and authority customarily
incident to such offices and positions and to such other services commensurate
with such positions as may be agreed to by Executive and the Company’s Board of
Directors (the “Board”).  Executive shall in his capacity as an employee and
officer of the Company be responsible to and obey the reasonable and lawful
directives of the Board consistent with this Agreement and shall report directly
to the Board.

 

(b)           Executive shall devote substantially all of his business time and
attention to such duties, except for sick leave, reasonable vacations, and
excused leaves of absences as more particularly provided herein, provided that
so long as this does not interfere to any substantial extent with Executive’s
duties, Executive may manage his personal investments, be involved in charitable
and professional activities and serve on for profit boards and advisory
committees, provided that nothing in this Section 2(b) shall override
Executive’s obligations in Section 7 hereof.  It is hereby acknowledged and
agreed that Executive currently serves on the boards of the following entities: 
Joe’s Jeans Inc., Regent’s Secret Inc. and Woodford Industries Inc.

 

(c)           Notwithstanding any provision of this Agreement to the contrary,
Executive shall not cause or (to the extent in Executive’s control) allow
Company to take any of the following actions unless and until such action has
been specifically approved by the Board (in writing or at a Board meeting):

 

--------------------------------------------------------------------------------


 


(I)            MAKE OR COMMIT TO MAKE ANY INDIVIDUAL CAPITAL EXPENDITURE HAVING
A COST IN EXCESS OF ONE HUNDRED THOUSAND DOLLARS ($100,000) OR CAPITAL
EXPENDITURES IN ANY YEAR HAVING AN AGGREGATE COST THAT EXCEEDS FIVE HUNDRED
THOUSAND DOLLARS ($500,000) EXCEPT AS PROVIDED IN A BUDGET APPROVED BY THE
BOARD;


 


(II)           HIRE OR TERMINATE OR AMEND THE TERMS OF EMPLOYMENT OF ANY OFFICER
OF THE COMPANY, OR ANY EMPLOYEE OF THE COMPANY EARNING IN EXCESS OF TWO HUNDRED
AND FIFTY THOUSAND DOLLARS ($250,000) PER YEAR, OR ENTER INTO ANY EMPLOYMENT OR
CONSULTING AGREEMENTS FOR A TERM IN EXCESS OF 365 DAYS.


 


(III)          EXECUTE OR ENTER INTO ANY CONTRACT OR PURCHASE ORDER (WHETHER FOR
SERVICES, FOR INVENTORY, SUPPLIES OR OTHER GOODS USED IN COMPANY’S OPERATIONS OR
OTHERWISE, BUT EXCLUDING CAPITAL EXPENDITURES REFERRED TO IN PARAGRAPH
(A) ABOVE) THAT OBLIGATES COMPANY TO PAY IN EXCESS OF TWO HUNDRED FIFTY THOUSAND
DOLLARS ($250,000) EXCEPT AS PROVIDED IN A BUDGET APPROVED BY THE BOARD;


 


(IV)          MAKE, OR CAUSE OR PERMIT TO BE MADE, ANY CHANGE IN THE MARKETING
STRATEGY OR PRICING PRACTICES OF COMPANY FROM THOSE PREVIOUSLY APPROVED BY THE
BOARD THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL EFFECT ON COMPANY’S
REVENUES OR NET INCOME FOR ANY CALENDAR QUARTER OR CALENDAR YEAR;


 


(V)           ACQUIRE THE BUSINESS OF ANY OTHER ENTITY OR INDIVIDUAL, WHETHER BY
PURCHASE OF ASSETS, ACQUISITION OF EQUITY SECURITIES, MERGER OR OTHERWISE.


 

3.             Compensation.

 

(a)           Base Salary.  The Company shall pay to Executive during the Term
of Employment a rate of not less than Four Hundred Twenty-Nine Thousand Three
Hundred dollars ($429,300) per year, payable in accordance with the Company’s
normal payroll practices, and agrees that such salary shall be reviewed at least
annually, beginning with a review on or around the first anniversary of the
Effective Date; provided however, that Executive’s Base Salary shall not be
decreased at any time during the Term of Employment.  (Executive’s annual
salary, as set forth above or as it may be increased from time to time as set
forth herein, shall be referred to hereinafter as “Base Salary.”)

 

(b)           Performance Bonus.  Executive shall be eligible to receive an
annual discretionary bonus (“Bonus”), targeted at 50% of Executive’s Base
Salary, the achievement of such Bonus to be based on the satisfaction of
criteria and performance standards as established in advance and agreed to by
Executive and the Compensation Committee of the Board with respect to each 12
month period under this Agreement; provided, however, that the Bonus to be paid
within 12 months from the Effective Date of this Agreement shall be based upon
subjective performance criteria at the discretion of the Compensation Committee
of the Board.  The Bonus, if any, should be paid no later than 60 days following
the conclusion of such annual 12 month period.

 

2

--------------------------------------------------------------------------------


 

(c)           Annual Long Term Incentive Compensation.  Executive shall be
eligible to participate in the Company’s 2004 Stock Incentive Plan (“Plan”) and
that any equity grant shall be subject to the terms and conditions of the Plan
and the applicable award agreement reflecting such grant.  Notwithstanding the
forgoing, for each 12 month period under this Agreement from the Effective Date,
Executive shall be eligible for a grant of restricted common stock or restricted
common stock units with an equivalent fair market value of 100% of Executive’s
then current Base Salary.

 

(d)           Additional Payment.  Upon execution of this Agreement, Executive
shall be entitled to an additional payment equal to a pro-rata amount of
Executive’s Base Salary he would have otherwise received between the Execution
Date and the Effective Date of this Agreement.

 

4.             Benefits During the Term of Employment.

 

(a)           Executive shall be eligible to participate in any life, health and
long-term disability insurance programs, pension and retirement programs, stock
and other equity or non-equity incentive compensation programs, and other fringe
benefit programs made available to senior executive employees of the Company
from time to time (subject, in the case of life, health and long-term disability
insurance programs, to his qualifying under the terms of the insurance
coverage), at a level commensurate with his position, and Executive shall be
entitled to receive such other fringe benefits as may be granted to him from
time to time by the Company’s Board of Directors.  In addition, Executive shall
be entitled to receive a separate long term disability insurance policy in
addition to the standard one offered to other employees as a fringe benefit.

 

(b)           Executive shall be allowed four weeks of vacation with pay and
leaves of absence with pay on the same basis as other senior executive employees
of the Company.

 

(c)           The Company shall reimburse Executive for reasonable business
expenses incurred in performing Executive’s duties and promoting the business of
the Company, including, but not limited to, reasonable entertainment expenses,
travel and lodging expenses, following presentation of documentation in
accordance with the Company’s business expense reimbursement policies.

 

(d)           In the event of a relocation of the primary place of employment by
the Company at less than 50 miles but more than 25 miles from Executive’s place
of employment as of the Effective Date (or such later place of employment as to
which he agrees in writing to relocate), then the Board shall offer to Executive
a relocation package consistent with relocation packages offered to other
executives in similarly situated positions.

 

3

--------------------------------------------------------------------------------


 

(e)           The Company shall pay or reimburse Executive up to two thousand
dollars ($2,000) for his attorney’s legal fees and expenses for review of this
Agreement and related documents.

 

(f)            The Company shall keep in effect, throughout the Term of
Employment, a $1,000,000 term life insurance policy for Executive (subject to
Executive’s continued eligibility therefor at a reasonable cost) under which
Executive shall be entitled to designate the beneficiaries. Upon termination of
employment for any reason, Executive shall assume payment for such policy as of
the date of termination.

 

(g)           The Company shall keep in effect, throughout the Term of
Employment, a disability insurance policy to cover Executive in the event of a
disability, as defined under such policy or plan (subject to Executive’s
continued eligibility therefor at a reasonable cost) under which Executive shall
be entitled to designate the beneficiaries.  Upon termination of employment for
any reason, Executive shall assume payment for such policy as of the date of
termination.

 

5.             Term; Termination of Employment.

 

As used herein, the phrase “Term of Employment” shall mean the period ending on
November 30, 2009 (the “Expiration Date”); provided, however, that as of (i) the
Expiration Date and (ii) if applicable, the end of any Renewal Period (as
defined below), the Term of Employment shall automatically be extended for
additional two year periods (each a “Renewal Period”) unless either the Company
or Executive provides 180 days’ prior written notice to the contrary.  If
employment ends as a result of a notice of nonrenewal by either party, the
cessation shall be treated as a contract expiration for purposes of Sections 5
and 6 and not as a termination without Cause or resignation for Good Reason;
provided, however, that in the event of a Change in Control (as defined herein),
the Expiration Date (or if the Company is in any Renewal Period, then the
expiration date of such Renewal Period) shall reset to be the date which is two
years’ following the date that the Change in Control was consummated. 
Notwithstanding the foregoing, the Term of Employment shall expire on the first
to occur of the following:

 

(a)           Termination by the Company.

 

(i)            Notwithstanding anything to the contrary in this Agreement,
whether express or implied, the Company may, at any time, terminate Executive’s
employment for any or no reason by giving Executive at least 90 days’ advance
written notice of the effective date of termination.  Nothing in this section
prevents the Company from removing Executive from service during the period, if
any, between notice and effectiveness.

 

(ii)           “Cause” shall mean:

 

(I)            conviction of an offense involving an act of dishonesty, fraud or
any other act of moral turpitude under the provisions of any Federal, State or
local laws or ordinances, or using alcohol, narcotics or illegal drugs to such
an extent that it repeatedly materially adversely affects Executive’s
performance hereunder;

 

4

--------------------------------------------------------------------------------


 

(II)           substantial and willful failure to perform specific and lawful
written directives of the Board;

 

(III)         willful and knowing violation of any rules or regulations of any
governmental or regulatory body that is materially injurious to the financial
condition of the Company;

 

(IV)         conviction of or plea of guilty or nolo contendere to a felony or
an act of moral torpitude; or

 

(V)           a material breach of the terms and conditions of this Agreement.

 

provided, however, that with regard to subclauses (II) or (V) above, Executive
may not be terminated for Cause unless and until the Board has given him
reasonable written notice of their intended actions and specifically describing
the alleged events, activities or omissions giving rise thereto and with respect
to those events, activities or omissions for which a cure is possible, 30 days
to cure such breach; and provided further, however, that for purposes of
determining whether any such Cause is present, no act or failure to act by
Executive shall be considered “willful” if done or omitted to be done by
Executive in good faith and in the reasonable belief that such act or omission
was in the best interest of the Company and/or required by applicable law.

 

(iii)          For purposes of this Agreement (in particular Section 6),
“Disability” shall mean that as a result of Executive’s incapacity due to
physical or mental illness (as determined in good faith by a physician
acceptable to the Company and Executive), (x) Executive shall have been absent
from the full-time performance of his duties with the Company for 120
consecutive days during any 12 month period or (y) if a physician acceptable to
the Company and Executive advises the Company that it is likely that Executive
will be unable to return to the full-time performance of his duties for 120
consecutive days during the succeeding 12 month period.  In the event of
Disability following the expiration of the 120 consecutive day period set forth
in (x) or the determination by a physician in (y) above, then Company may
immediately terminate Executive’s employment as set forth in Section 6(a).

 

(b)           Termination by Executive.

 

(i)            Notwithstanding anything to the contrary in this Agreement,
whether express or implied, the Executive may terminate his employment with the
Company at any time without Good Reason upon at least 30 days’ advance written
notice of his intention to terminate his employment hereunder and with Good
Reason upon at least 90 days’ advanced written notice of his intention to
terminate his employment hereunder.

 

5

--------------------------------------------------------------------------------


 

(ii)           “Good Reason” shall mean the occurrence of any of the following
events, provided that the Executive gives written notice of his intent to resign
pursuant to such event within 90 days following such occurrence and provided
that such event is not fully corrected within 30 days following written
notification by Executive to the Company that he intends to terminate his
employment hereunder for one of the reasons set forth below:

 

(I)            a material breach by the Company of any provision of the
Employment Agreement including, but not limited to, the assignment to Executive
of any duties inconsistent with Executive’s position as President and CEO, the
removal of Executive in such positions, a material change in title of Executive,
or a material adverse alteration in the nature or status of Executive’s
responsibilities; provided, however, Executive shall not be entitled to
terminate pursuant to this clause (I) in the event Executive is still serving as
the head of a corporate division with a substantially similar title and whose
operations are substantially similar to the Company’s operations immediately
prior to Executive’s decision to terminate employment;

 

(II)           a requirement that he relocate his primary place of employment by
more than 50 miles from his place of employment as of the Effective Date (or
such later place of employment as to which he agrees in writing to relocate); or

 

(III)         a material reduction in Executive’s then current Base Salary.

 

Executive must actually terminate his employment within 30 days following the
Company’s failure to cure the applicable event to be treated as resigning for
Good Reason.  Furthermore, for a period of six months following resignation for
Good Reason, Executive shall make himself reasonably available to the Company
and/or its Board for consultation at a mutually agreeable hourly rate.

 

6.             Salary and Benefits Upon Termination.

 

(a)           Accrued Amounts and Rights.  In the event of termination of
employment, Executive shall receive all regular Base Salary due up to the date
of termination, any accrued but unused vacation (if and to the extent consistent
with the Company’s policies), any incurred but unreimbursed business expenses,
and if it has not previously been paid to Executive, Executive shall be paid any
Bonus due to Executive for any fiscal year ending prior to the effective date of
such termination, any Bonus for the period in which termination occurred,
prorated for the partial period, any rights under any benefit or equity plan,
program or practice and his rights to indemnification and directors and officers
liability insurance (the “Accrued Amounts and Rights”).  For purposes of this
Section 6, “Base Salary” shall mean Executive’s regular rate of pay at the time
of termination and shall not include bonus or incentive plans, overtime pay,
relocation allowances or the value of any other benefits for which Executive may
be eligible and shall be before any deferrals.  Nothing in this Agreement shall
be construed as giving

 

6

--------------------------------------------------------------------------------


 

Executive any additional rights relating to options other than those described
in this Agreement or the respective grants.  Executive’s right to severance
benefits, if any, shall be governed by the terms of this Agreement.  Section 6
provides the sole and exclusive agreement concerning severance benefits for
Executive in the event of a termination and replaces any and all prior plans,
policies and practices relating to severance pay that may exist now or may have
existed in the past, but does not revise any option or other equity plans or
arrangements.

 

(b)           Further Effect of Termination on Board and Officer Positions.  If
Executive’s employment ends for any reason, Executive agrees that he will cease
immediately to hold any and all officer or director positions he then has with
the Company or any subsidiary, absent a contrary direction from the Board (which
may include either a request to continue such service or a direction to cease
serving upon notice without regard to whether his employment has ended), except
to the extent that Executive reasonably and in good faith determines that
ceasing to serve as a director would breach his fiduciary duties to the
Company.  Executive hereby irrevocably appoints the Company to be his attorney
to execute any documents and do anything in his name to effect his ceasing to
serve as a director and officer of the Company and any subsidiary, should he
fail to resign following a request from the Company to do so.  A written
notification signed by a director or duly authorized officer of the Company that
any instrument, document or act falls within the authority conferred by this
clause will be conclusive evidence that it does so.

 

(c)           Responsibility for Benefits.  The Company will pay the entire cost
of all benefits provided under Sections 6(a) and 6(d)(i) of this Agreement,
solely from its general assets.  The benefits made available by those provisions
are “unfunded.”

 

(d)           Payment of Benefits

 

(i)            In the event Executive’s employment is (I) terminated by the
Company other than for Cause (and excluding Disability and death) or
(II) terminated by the Executive for Good Reason or (III) terminated by the
Company within 18 months following a Change in Control (as defined below) and
other than for Cause (and excluding Disability and death) or (IV) the Executive
terminates employment within 18 months following a Change in Control and for
Good Reason, Executive shall receive the following severance benefits upon his
satisfaction of the condition in subsection (e) hereof and subject to subsection
(g) hereof: an amount equal to 24 months of the Executive’s prior year’s Base
Salary and Bonus (together with, if the termination is by the Company, a payment
of base salary with respect to the positive difference, if any, between 60 and
the days of advance notice given by the Company), paid in installments over a 12
month period in accordance with the regular payroll timing, with payment to
begin on the payroll date next following or coinciding with the date 60 days
after employment ends; provided, however, that any amounts due after
December 31, 2008 shall, to the extent permitted by Section 409A of the Internal
Revenue Code of 1986 (the “Code”) and after compliance with subjection
(e) hereof and at the election of the Company, be paid in a single lump sum on
the later of the first business day of January 

 

7

--------------------------------------------------------------------------------


 

2009 or the 60th day after employment ends.  Notwithstanding the foregoing, if
the Company has the required funds to pay the benefits under this
Section 6(d) in a single lump sum payment, then the Company shall elect to pay
such amount in the single lump sum payment.  If Executive’s employment is
terminated by reason of (III) or (IV) above, then Executive shall be entitled to
a lump sum payment provided that the conditions above are met.

 

(ii)           In the event Executive’s employment is terminated (whether by the
Company or by Executive) as described in subsection (d)(i) above or by death or
Disability, the Executive and his spouse and dependents shall be entitled to
continue to be covered by the Company’s group medical plan as described in
Section 4(a) hereof as provided under COBRA continuation requirements (if
applicable) and the Company will pay the premiums for such coverage for the
shorter of the first 24 months of such coverage or his period of COBRA
eligibility (whichever is shorter).

 

(e)           Conditions to Receipt of Benefits.  Upon the occurrence of an
event described in Section 6(d) above, Executive will be eligible for severance
benefits hereunder only if Executive executes and delivers to the Company a
Settlement Agreement and Release of the Company in a form prepared by the
Company, which will include a general release of known and unknown claims, a
return of Company Property, nondisparagement and a requirement to cooperate
regarding any future litigation, as set forth in Exhibit 1 attached hereto.

 

(f)            Termination Events Not Covered.  Except as specifically set forth
in this Agreement, the Company shall not pay Executive severance benefits under
this Agreement if:

 

(i)            Executive dies during the term of his employment;

 

(ii)           Executive’s employment is terminated for Cause or Disability, as
defined herein;

 

(iii)          Executive terminates his employment with Company for a reason
other than Good Reason as defined herein; or

 

(iv)          Executive revokes his agreement to release the Company from any
and all claims related to his employment pursuant to the Settlement Agreement
and Release executed in satisfaction of Section 6(e) hereof.

 

(g)           Tax Treatment; Section 409A.  Executive’s severance benefits shall
be subject to mandatory withholding, including federal, state and local income
taxes, as well as FICA and withholding for applicable insurance premiums.  If
and to the extent any portion of any payment, compensation or other benefit
provided to Executive in connection with his “separation from service” as
determined under Section 409A of Code is determined to constitute “nonqualified
deferred compensation” within the meaning of Code Section 409A and the Employee
is a specified employee as defined in Code Section 

 

8

--------------------------------------------------------------------------------


 

409A(a)(2)(B)(i), as determined by the Company in accordance with its
procedures, by which determination Executive hereby agrees that he is bound,
such portion of the payment, compensation or other benefit shall not be paid
before the day that is six months plus one day after the date of separation from
service (the “New Payment Date”), except as Section 409A may then permit.  The
aggregate of any payments that otherwise would have been paid to Executive
during the period between the date of separation from service and the New
Payment Date shall be paid to Executive in a lump sum on such New Payment Date,
and any remaining payments will be paid on their original schedule.  For
purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of
Section 409A, and any payments described in Section 6 that are due within the
“short term deferral period” as defined in Section 409A shall not be treated as
deferred compensation unless applicable law requires otherwise.  Neither the
Company nor Executive shall have the right to accelerate or defer the delivery
of any such payments or benefits except to the extent specifically permitted or
required by Section 409A.  This Agreement is intended to comply with the
provisions of Section 409A and the Agreement shall, to the extent practicable,
be construed in accordance therewith.  Terms defined in the Agreement shall have
the meanings given such terms under Section 409A if and to the extent required
to comply with Section 409A.  Notwithstanding the foregoing, to the extent that
the Agreement or any payment or benefit hereunder shall be deemed not to comply
with Section 409A, then neither the Company, the Board nor its or their
designees or agents shall be liable to Executive or any other person for any
actions, decisions or determinations made in good faith.

 

(h)           Parachute Treatment.  The Company will make the payments under or
referenced by this Agreement without regard to whether the deductibility of such
payments (or any other payments or benefits) would be limited or precluded by
Section 280G of the Code and without regard to whether such payments would
subject Executive to the federal excise tax levied on certain “excess parachute
payments” under Section 4999 of the Code; provided, however, that if the Total
After-Tax Payments (as defined below) would be increased by the reduction or
elimination of any payment and/or other benefit (including any vesting of equity
compensation) under this Agreement or otherwise in connection with a covered
Change In Control, then the amounts payable will be reduced or eliminated as
follows: (i) first, by reducing or eliminating any cash payments or other
benefits (other than the vesting of the options) and (ii) second, by reducing or
eliminating the vesting of the equity that occurs as a result of an event
covered by Section 280G of the Code, to the extent necessary to maximize the
Total After-Tax Payments.  The Company’s independent, certified public
accounting firm will determine whether and to what extent payments or vesting
under this Agreement are required to be reduced in accordance with the preceding
sentence. If there is an underpayment or overpayment under this Agreement (as
determined after the application of this paragraph), the amount of such
underpayment or overpayment will be immediately paid to Executive or refunded by
Executive, as the case may be, with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.  For purposes of this Agreement,
“Total After-Tax Payments” means the total of all “parachute payments” (as that
term is defined in Section 280G(b)(2) of the Code) made to or for the benefit of
Executive (whether made under the Agreement or otherwise), after reduction for
all applicable federal taxes (including, without limitation, the tax described
in Section 4999 of the Code).

 

9

--------------------------------------------------------------------------------


 


(I)            FOR PURPOSES OF THIS AGREEMENT, “CHANGE IN CONTROL” OF THE
COMPANY MEANS THE OCCURRENCE OF ONE OF THE FOLLOWING EVENTS:


 


(A)           INDIVIDUALS WHO, ON THE EFFECTIVE DATE, CONSTITUTE THE BOARD (THE
“INCUMBENT DIRECTORS”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF
THE BOARD, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR SUBSEQUENT TO THE
EFFECTIVE DATE WHOSE ELECTION OR NOMINATION FOR ELECTION WAS APPROVED BY A VOTE
OF AT LEAST TWO-THIRDS OF THE INCUMBENT DIRECTORS THEN ON THE BOARD (EITHER BY A
SPECIFIC VOTE OR BY APPROVAL OF THE PROXY STATEMENT OF THE COMPANY IN WHICH SUCH
PERSON IS NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT OBJECTION TO SUCH NOMINATION)
SHALL BE AN INCUMBENT DIRECTOR; PROVIDED, HOWEVER, THAT NO INDIVIDUAL INITIALLY
ELECTED OR NOMINATED AS A DIRECTOR OF THE COMPANY AS A RESULT OF AN ACTUAL OR
THREATENED ELECTION CONTEST WITH RESPECT TO DIRECTORS OR AS A RESULT OF ANY
OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES BY OR ON BEHALF OF ANY PERSON
OTHER THAN THE BOARD SHALL BE AN INCUMBENT DIRECTOR;


 


(B)           ANY “PERSON” (AS SUCH TERM IS DEFINED IN SECTION 3(A)(9) OF THE
SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”) AND AS USED IN SECTIONS
13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT) IS OR BECOMES, AFTER THE EFFECTIVE
DATE, A “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT),
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING MORE THAN 50%
OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES
ELIGIBLE TO VOTE FOR THE ELECTION OF THE BOARD (THE “COMPANY VOTING
SECURITIES”); PROVIDED, HOWEVER, THAT AN EVENT DESCRIBED IN THIS PARAGRAPH
(B) SHALL NOT BE DEEMED TO BE A CHANGE IN CONTROL IF ANY OF FOLLOWING BECOMES
SUCH A BENEFICIAL OWNER:  (A) THE COMPANY OR ANY MAJORITY-OWNED SUBSIDIARY
(PROVIDED, THAT THIS EXCLUSION APPLIES SOLELY TO THE OWNERSHIP LEVELS OF THE
COMPANY OR THE MAJORITY-OWNED SUBSIDIARY), (B) ANY TAX-QUALIFIED, BROAD-BASED
EMPLOYEE BENEFIT PLAN SPONSORED OR MAINTAINED BY THE COMPANY OR ANY
MAJORITY-OWNED SUBSIDIARY, (C) ANY UNDERWRITER TEMPORARILY HOLDING SECURITIES
PURSUANT TO AN OFFERING OF SUCH SECURITIES, OR (D) ANY PERSON PURSUANT TO A
NON-QUALIFYING TRANSACTION (AS DEFINED IN PARAGRAPH (C));


 


(C)           THE CONSUMMATION OF A MERGER, CONSOLIDATION, STATUTORY SHARE
EXCHANGE OR SIMILAR FORM OF CORPORATE TRANSACTION INVOLVING THE COMPANY OR ANY
OF ITS SUBSIDIARIES THAT REQUIRES THE APPROVAL OF THE COMPANY’S STOCKHOLDERS,
WHETHER FOR SUCH TRANSACTION OR THE ISSUANCE OF SECURITIES IN THE TRANSACTION (A
“BUSINESS COMBINATION”), UNLESS IMMEDIATELY FOLLOWING SUCH BUSINESS COMBINATION:
(A) 50% OR MORE OF THE TOTAL VOTING POWER OF (X) THE CORPORATION RESULTING FROM
SUCH BUSINESS COMBINATION (THE “SURVIVING CORPORATION”), OR (Y) IF APPLICABLE,
THE ULTIMATE PARENT CORPORATION THAT DIRECTLY OR INDIRECTLY HAS BENEFICIAL
OWNERSHIP OF 100% OF THE VOTING SECURITIES ELIGIBLE TO ELECT DIRECTORS OF THE
SURVIVING CORPORATION (THE “PARENT CORPORATION”), IS REPRESENTED BY COMPANY
VOTING SECURITIES THAT WERE OUTSTANDING IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION (OR, IF APPLICABLE, IS REPRESENTED BY SHARES INTO WHICH SUCH COMPANY
VOTING

 

10

--------------------------------------------------------------------------------


 


SECURITIES WERE CONVERTED PURSUANT TO SUCH BUSINESS COMBINATION), AND SUCH
VOTING POWER AMONG THE HOLDERS THEREOF IS IN SUBSTANTIALLY THE SAME PROPORTION
AS THE VOTING POWER OF SUCH COMPANY VOTING SECURITIES AMONG THE HOLDERS THEREOF
IMMEDIATELY PRIOR TO THE BUSINESS COMBINATION, OR (B) NO PERSON (OTHER THAN ANY
EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE
SURVIVING CORPORATION OR THE PARENT CORPORATION), IS OR BECOMES THE BENEFICIAL
OWNER, DIRECTLY OR INDIRECTLY, OF MORE THAN 50% OF THE TOTAL VOTING POWER OF THE
OUTSTANDING VOTING SECURITIES ELIGIBLE TO ELECT DIRECTORS OF THE PARENT
CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING CORPORATION)
AND (C) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE
PARENT CORPORATION (OR IF THERE IS NO PARENT CORPORATION, THE SURVIVING
CORPORATION) FOLLOWING THE CONSUMMATION OF THE BUSINESS COMBINATION WERE
INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S APPROVAL OF THE EXECUTION OF THE
INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS COMBINATION (ANY BUSINESS
COMBINATION WHICH SATISFIES ALL OF THE CRITERIA SPECIFIED IN (A), (B) AND
(C) ABOVE SHALL BE DEEMED TO BE A “NON-QUALIFYING TRANSACTION”); OR


 


(D)           STOCKHOLDER APPROVAL OF A LIQUIDATION OR DISSOLUTION OF THE
COMPANY, UNLESS THE VOTING COMMON EQUITY INTERESTS OF AN ONGOING ENTITY (OTHER
THAN A LIQUIDATING TRUST) ARE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY THE
COMPANY’S SHAREHOLDERS IN SUBSTANTIALLY THE SAME PROPORTIONS AS SUCH
SHAREHOLDERS OWNED THE COMPANY’S OUTSTANDING VOTING COMMON EQUITY INTERESTS
IMMEDIATELY PRIOR TO SUCH LIQUIDATION AND SUCH ONGOING ENTITY ASSUMES ALL
EXISTING OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT.


 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 50% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that, if after such acquisition by the
Company such person becomes the beneficial owner of Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.

 


7.             CONFIDENTIALITY; NON-COMPETITION; SOLICITATION OF CLIENTS AND
SOLICITATION OF EMPLOYEES.


 

(a)           During the Term of Employment and at all times thereafter,
Executive shall not, except as he deems necessary or desirable in good faith
discretion to perform his duties hereunder or as required by applicable law,
disclose to others or use, whether directly or indirectly, any Confidential
Information regarding the Company.  “Confidential Information” shall mean
information about the Company, its subsidiaries and affiliates, and their
respective clients and customers that is not available to the general public or
generally known in the industry and that was learned by Executive in the course
of his employment by the Company, including (without limitation) (i) any
proprietary knowledge, trade secrets, ideas, processes, formulas, developments,
designs, techniques, data, formulae, and client and customer lists and all
papers, resumes, records (including

 

11

--------------------------------------------------------------------------------


 

computer records), (ii) information regarding plans for research, development,
new products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers,
(iii) information regarding the skills and compensation of other employees of
Company, and (iv) the documents containing such Confidential Information. 
Executive’s rolodex and similar address books shall not be deemed Confidential
Information if and to the extent they contain only the names and contact
information he has personally used while employed (or acquired prior to
employment hereunder) and no other information that would otherwise be
Confidential Information.  Upon the termination of employment for any reason
whatsoever, Executive shall promptly deliver to the Company all documents,
slides, computer tapes and disks (and all copies thereof) containing any
Confidential Information.

 

(b)           Executive agrees and understands that Company has received, and in
the future will receive, from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Company’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes.  During the term of Executive’s employment and thereafter,
Executive will hold Third Party Information in the strictest of confidence and
will not disclose (to anyone other than Company personnel who Executive in good
faith determines need to know such information in connection with their work for
Company), or use, except in connection with his duties for Company, Third Party
Information unless required by legal process.

 

(c)           Executive, without the prior written consent of Company, will not
at any time, during the Term of Employment and so long thereafter as Executive
is an employee of Company (such period, the “Restricted Period”), directly or
indirectly:  (i) compete with Company in any manner within the United States or
within any other country, territory or possession where Company operates
(collectively the aforementioned geographic areas are hereinafter referred to as
the “Territory”); (ii) be employed by or serve as an employee, agent, officer,
representative, director of, or as a consultant to any individual, firm,
partnership, corporation, association, enterprise, organization, or other
entity, person or business that competes with Company in any manner within the
Territory; provided, however, that, without limitation of the foregoing,
Executive may serve on the board of directors of Regent’s Secret Inc. and
Woodford Industries Inc.; or (iii) acquire or own in any manner any interest in,
or loan any amount to, any individual, firm, partnership, corporation,
association, enterprise, organization, or other entity, person, or business that
competes with Company in any manner within the Territory, except the Executive
may own equity or debt interests in Regent’s Secret Inc. and Woodford Industries
Inc. or up to one percent (1%) of any class of issued and outstanding securities
of a competitive corporation whose shares are regularly traded on a national
securities exchange or on the over-the-counter market.


 

(d)           During the Restricted Period and a two-year period following the
expiration of the Restricted Period, Executive will not (i) solicit any of
Company’s employees to join a business competitive with Company, or (ii) induce
or attempt to induce any Company employee to terminate his or her employment for
the purpose of becoming employed by Executive or a third party.

 

12

--------------------------------------------------------------------------------


 

(e)           During the Restricted Period and a two-year period following the
expiration of the Restricted Period, Executive will not use any confidential
information of the Company (other than the identity of its customers) or of any
customer of the Company to solicit any customer or supplier of Company, or any
company that refers customers to Company, to withdraw, curtail or divert any of
that third party’s business from Company or to acquire or obtain from a third
party any goods or services that are competitive with the goods and services
offered by Company.


 

(f)            Nothing in this Section 7 shall limit Executive’s right, after
the Restricted Period, to own, manage, operate, control, participate in, or
otherwise carry on, directly or indirectly (whether as owner, lender, director,
officer, employee, principal, agent, independent contractor or otherwise) a
business that competes with Company’s business, and general advertising not
directed at Company’s employees or customers shall not be deemed to violate this
Section 7.  Executive further agrees that, during the Restricted Period, he will
not, directly or indirectly, knowingly assist or encourage any other person in
carrying out, directly or indirectly, any activity that would be prohibited by
the above provisions of this Section 7 if such activity were carried out by
Executive, either directly or indirectly, and Executive agrees that he will not,
directly or indirectly, knowingly induce any employee of Company to carry out,
directly or indirectly, any such activity.


 

8.             Return of Company Documents.  In the event Executive leaves the
employment of Company for whatever reason, Executive agrees to deliver to
Company any and all notes, memoranda, devices, software, databases and
documents, together with all copies thereof, and any other material containing
or disclosing any Third Party Information or Confidential Information of Company
promptly upon the request of the Company.

 

9.             Taxes.  All payments to be made to Executive under this Agreement
will be subject to any applicable withholding of federal, state and local income
and employment taxes.

 

10.           Miscellaneous.  This Agreement shall also be subject to the
following miscellaneous considerations:

 

(a)           Executive and the Company each represent and warrant to the other
that he or it has the authorization, power and right to deliver, execute, and
fully perform his or its obligations under this Agreement in accordance with its
terms.

 

(b)           This Agreement contains a complete statement of all the
arrangements between the parties with respect to Executive’s employment by the
Company.  This Agreement can only be changed or modified pursuant to a written
instrument duly executed by each of the parties hereto.  Executive acknowledges
that no representation, promise or inducement has been made other than as set
forth in the Agreement, and that he does not enter into this Agreement in
reliance upon any representation, promise or inducement not set forth herein. 
The Agreement supersedes all prior and existing negotiations, agreements and
understandings of any kind with respect to the subject matter and contains all
of the terms and provisions of the agreement between Executive and the Company
with respect to the subject matter hereof.  Any representation, promise or
condition, whether written or oral, not specifically incorporated herein, shall
be of no binding effect.

 

13

--------------------------------------------------------------------------------


 

(c)           If any provision of this Agreement or any portion thereof is
declared invalid, illegal, or incapable of being enforced by any court of
competent jurisdiction, the remainder of such provisions and all of the
remaining provisions of this Agreement shall continue in full force and effect.

 

(d)           This Agreement shall be governed by and construed in accordance
with the internal, domestic laws of the State of California.

 

(e)           The Company may assign this Agreement to any parent of the Company
that owns all of the stock of the Company.  The Company shall assign this
Agreement to any successor (whether by merger, consolidation, purchase or
otherwise) of all or substantially all of the stock, assets or business of the
Company and this Agreement shall be binding upon and inure to the benefit of
such successors and assigns, and the Company shall cause such successor promptly
delivers to Executive a written assumption of the obligations hereunder.  Except
as expressly provided herein, Executive may not sell, transfer, assign, or
pledge any of his rights or interests pursuant to this Agreement, provided that
any amounts due hereunder shall, upon Executive’s death, be paid to his estate
unless Executive has designated a beneficiary therefor in accordance with any
applicable plan.

 

(f)            Any rights of Executive hereunder shall be in addition to any
rights Executive may otherwise have under benefit plans of the Company to which
he is a party or in which he is a participant, including, but not limited to,
any Company-sponsored employee benefit plans.  Provisions of this Agreement
shall not in any way abrogate Executive’s rights under such other plans.

 

(g)           For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or by email or by
overnight service or delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
Company at its executive office or the Executive at the address on the records
of the Company; provided that all notices to the Company shall be directed to
the attention of the Chairman of the Board of Directors with a copy to the
Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

(h)           Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

14

--------------------------------------------------------------------------------


 

(i)            Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition, nor shall any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed a waiver or relinquishment of such right or power at any
other time or times.

 

(j)            This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

11.           Legal and Equitable Remedies.  Because the Executive’s services
are personal and unique, and because the Executive will have access to and
become acquainted with Confidential Information of Company, Company will have
the right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief in any court of competent
jurisdiction, without prejudice to any other rights and remedies that Company
may have for a breach of this Agreement.

 

12.           Survival of Provisions.  The executory provisions of this
Agreement will survive the termination of this Agreement or the assignment of
this Agreement by Company to any successor in interest or other assignee.  For
this purpose, executory provisions include but are not limited to the medical
coverage described in Section 4(a) (other than in the event of a termination for
Cause).

 

13.           Indemnification.  The Executive shall be indemnified to the
fullest extent permitted by law with regard to actions or inactions taken as an
officer or director of the Company or any affiliate or as a fiduciary of any
benefit plan.  The Executive shall be covered by directors and officers
liability insurance with regard to the foregoing to the highest extent of any
other officer or director both during his service to the Company and thereafter
while any liability may exist.

 

Signatures on Page Following

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

EXECUTIVE

JOE’S JEANS INC.

 

 

 

 

By:

   /s/ Marc Crossman

 

By:

/s/Kent Savage

Name:

Marc Crossman

Name:

Kent Savage

 

Title:

Chairman, Compensation and Stock

 

 

Option Committee

 

16

--------------------------------------------------------------------------------


 

Exhibit 1

 

GENERAL RELEASE

 

THIS GENERAL RELEASE (this “Release”) is entered into effective as of
                                , 200  , (the “Effective Date”) by and between
Joe’s Jeans Inc., a Delaware corporation, having its principal offices at 5901
S. Eastern Avenue, Commerce, California, 90040 (the “Company”), and Marc B.
Crossman (“Executive”), with reference to the following facts:

 

RECITALS

 

A.            The parties entered into an Executive Employment Agreement, dated
with an effective date as of December 1, 2007 (the “Employment Agreement”),
pursuant to which the parties agreed that upon the occurrence of certain
conditions, Executive would become eligible for certain termination payments (as
provided for in Section 6 of the Employment Agreement) in exchange for
Executive’s release of the Company from all claims which Executive may have
against the Company as of the termination date.  Capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to them in the
Employment Agreement.  Executive acknowledges that the consideration recited in
this Release is in addition to anything to which Executive may otherwise be
entitled.

 

B.            The parties desire to dispose of, fully and completely, all
claims, which Executive may have against the Company, in the manner set forth in
this Release.

 

AGREEMENT

 


1.             EXECUTIVE WAIVES AND RELEASES COMPANY AND ITS PARTNERS, OFFICERS,
DIRECTORS, SHAREHOLDERS, AGENTS, EMPLOYEES, ATTORNEYS, SUCCESSORS, ASSIGNS,
AFFILIATES, RELATED ORGANIZATIONS AND RELATED EMPLOYEE BENEFIT PLANS
(COLLECTIVELY REFERRED TO HEREIN AS “RELEASEES”) WITH RESPECT TO ANY AND ALL
CLAIMS, RIGHTS, AND CAUSES OF ACTION, KNOWN OR UNKNOWN, THAT EXECUTIVE MAY HAVE
OR CLAIM TO HAVE HAD AGAINST ANY OF THEM, BASED ON ANY ACT, OCCURRENCE, OR
OMISSION FROM THE BEGINNING OF TIME TO AND INCLUDING THE DATE THIS RELEASE WAS
EXECUTED, INCLUDING, BUT NOT LIMITED TO, ANY AND ALL CLAIMS, RIGHTS, AND CAUSES
OF ACTION ARISING OUT OF OR IN ANY WAY CONNECTED WITH EXECUTIVE’S EMPLOYMENT
WITH, OR TERMINATION OF EMPLOYMENT FROM THE COMPANY, AND ARISING UNDER FEDERAL,
STATE AND/OR LOCAL LAWS SUCH AS TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AGE DISCRIMINATION IN EMPLOYMENT ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING
ACT, THE CALIFORNIA LABOR CODE, THE CALIFORNIA CONSTITUTION, AND ERISA, AND THE
COMMON LAW (HEREINAFTER REFERRED TO AS “THE RELEASED CLAIMS”).  NOTWITHSTANDING
THE FOREGOING, THIS RELEASE SHALL NOT APPLY TO (I) ANY CLAIMS FOR ANY AMOUNTS
WHICH SHALL BE PAID TO EXECUTIVE FOLLOWING THE EXECUTION HEREOF PURSUANT TO THE
TERMS OF SECTION 6 OF THE EMPLOYMENT AGREEMENT; (B) ANY CLAIMS FOR
INDEMNIFICATION UNDER SECTION 13 OF THE EMPLOYMENT AGREEMENT; (C) CLAIMS OF THE
EXECUTIVE AS A STOCKHOLDER OR OPTIONHOLDER OF THE COMPANY OR OTHERWISE RELATING
TO OR ARISING OUT OF ANY AGREEMENTS RELATING THERETO OR TO THE ACQUISITION OF
ANY SHARES, OPTIONS OR OTHER EQUITY INTERESTS IN THE COMPANY; AND (D) CLAIMS
UNDER ANY EMPLOYEE BENEFIT PLAN (OTHER THAN FOR WAGES AND BONUSES TO THE EXTENT
THEY MAY BE CONSIDERED AN EMPLOYEE BENEFIT PLAN) OF THE COMPANY (COLLECTIVELY,
THE “SURVIVING CLAIMS”).

 

17

--------------------------------------------------------------------------------


 

2.             Executive promises not to file any law suits in any court or any
demand for arbitration against any of the Releasees with respect to the Released
Claims.  Executive affirms that, except for the Surviving Claims,  Executive has
been paid and/or has received all leave (paid or unpaid), compensation, wages,
commissions, vacation pay, severance pay, bonuses, commissions, reimbursements,
benefits, and other monies to which Executive may have been entitled and that,
except for the termination payments, no other leave (paid or unpaid),
compensation, wages, commissions, vacation pay, severance pay, bonuses,
commissions, reimbursements, benefits, and/or other monies are due Executive. 
Executive also acknowledges that the termination payment is in excess of any
payment to which Executive otherwise was entitled.

 

3.             Executive acknowledges that Executive is familiar with and
understands the provision of Section 1542 of the California Civil Code, which
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Being aware of that Code Section, Executive expressly waives and relinquishes
any rights or benefits Executive may have thereunder, as well as any other state
or federal statutes or common law principles of similar effect.

 

4.             A.            Executive warrants that neither Executive, nor
anyone acting on Executive’s behalf, has filed any claim, charge or action
against any of the Releasees with respect to any of the Released Claims.

 

B.            Nothing in this Release shall affect (i) Executive’s rights, if
any, to indemnification under Labor Code Section 2802, (ii) Executive’s rights
to file claims for workers’ compensation or unemployment insurance benefits, or
(iii) Executive’s rights to file charges of discrimination with any state or
federal administrative agency alleging violations of state or federal
anti-discrimination laws, with the understanding and agreement that Executive
may not accept any money or anything of economic value as a result of having
filed such charges.  Finally, Executive agrees that, if any of the Released
Claims are brought on Executive’s behalf or for Executive’s benefit in a court
or administrative agency, Executive waives and agrees not to accept any award of
money or other damages as a result of such claim.

 

5.             This Release is executed voluntarily and without any duress or
undue influence.  Executive acknowledges he has read this Release and executed
it with his full and free consent.  No provision of this Release shall be
construed against any party by virtue of the fact that such party or its counsel
drafted such provision or the entirety of this Release.

 

18

--------------------------------------------------------------------------------


 

6.             This Release is made and entered into in the State of California
and accordingly the rights and obligations of the parties hereunder shall in all
respects be construed, interpreted, enforced and governed in accordance with the
laws of the State of California as applied to contracts entered into by and
between residents of California to be wholly performed within California,
without regard to conflicts of law principles.

 

7.             Executive is hereby advised to consult with an attorney prior to
executing this Release.  Executive is hereby advised that Executive has 21
calendar days to consider whether to sign this Release before signing it and
that Executive has 7 calendar days to revoke the Release subsequent to the time
Executive signed it.  Accordingly, unless Executive has timely revoked
acceptance of this Release, this Release shall become effective the eighth day
after the date of Executive’s signature.

 

8.             If any part, term or provision of this Release is found to be
illegal or invalid, such illegality or invalidity shall not affect the validity
of the remainder of the Release.  This Release constitutes the entire agreement
and understanding concerning the matters addressed herein and replaces all prior
discussions and agreements, and may only be modified by a writing signed by all
of the parties.

 

9.             Any party who asserts that there exists any dispute, controversy
or claim arising out of or relating to this Agreement or the employment
relationship (including claims of discrimination, wrongful termination, tort
claims and claims based on any statutory or constitutional provision), may only
do so by final and binding arbitration in accordance with the then current
employment dispute rules of the American Arbitration Association.  The
arbitration will be conducted in Los Angeles County, California, before and
subject to the administrative procedures of JAMS Endispute.  The arbitrator will
be a neutral, experienced arbitrator who is a retired judge and licensed to
practice law in California.  The arbitrator will be jointly selected by the
parties or, if necessary, designated by JAMS Endispute in accordance with its
procedures.  Executive and the Company each knowingly waives the right to a jury
trial in a court of law with respect to claims subject to arbitration.  All fees
of the arbitrator will be paid by the Company.  All other costs and expenses
associated with the arbitration, such as attorneys’ fees and witness’ fees, will
be paid by the party that incurs those costs and expenses, except to the extent
that a party is entitled to recover those costs or expenses under applicable
law.  The arbitrator will have the power to summarily adjudicate claims and/or
enter summary judgment in appropriate cases and to apply any applicable statutes
of limitation, and the decision of the arbitrator will be final and binding and
may be confirmed in court.  The arbitrator’s decision will be in writing.  A
petition to compel arbitration or to confirm, modify or vacate an arbitration
award may be brought pursuant to applicable federal or California state
arbitration statutes, or both.  Subject to the provisional remedies, if any,
provided for under applicable state or federal law, which either party may
pursue in court, arbitration will be the exclusive remedy for resolving any such
arbitrable disputes, and the decision of the arbitrator will be final and
binding on all parties,

 

19

--------------------------------------------------------------------------------


 

subject to review only in accordance with applicable state or federal law.  The
decision of the arbitrator may be reduced to an enforceable court judgment by
the prevailing party in the arbitration, and the Federal Arbitration Act (FAA)
will govern this paragraph.

 

 

Dated:                             , 200

 

 

Executive

 

 

 

 

Dated:                             , 200

 

 

Company

 

20

--------------------------------------------------------------------------------